Judgment of the Supreme Court, New York County (Daniel Sullivan, J.), rendered on February 11, 1981, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree and resentencing him on May 11, 1983, upon his violation of probation, to an indeterminate term of imprisonment of from 2 Vs to 7 years, is unanimously affirmed.
Defendant’s assigned counsel discovered that the plea minutes were missing. In motion papers dated November 20, 1989, *366he moved for a reconstruction hearing. In an order dated December 28, 1989, this court denied defendant’s motion with leave to renew upon a proper showing of the nature of the issues which counsel would raise on appeal if reconstruction of the minutes was ordered. Defendant never availed himself of the opportunity to renew. He now contends that he is entitled to reversal of his conviction since his efforts to discern appellate issues were fruitless, and this court has made a reconstruction hearing unavailable (People v Glass, 43 NY2d 283, 286). However, defendant has failed to rebut the presumption of regularity by demonstrating the existence of appealable issues and he is, therefore, neither entitled to a reversal nor a remand for a reconstruction hearing (People v Lopez, 97 AD2d 5, 7). Concur—Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.